  8:19-cv-00432-BCB-MDN Doc # 41 Filed: 06/16/20 Page 1 of 1 - Page ID # 112



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

FOCUSONE SOLUTIONS, LLC,

                        Plaintiff,                                         8:19CV432
       vs.

ATLAS MEDSTAFF, LLC,                                                        ORDER

                        Defendant,
       and

COMPLETE BUSINESS SOLUTIONS
GROUP, INC, d/b/a PAR FUNDING,

                        Defaulted Defendant.


       Counsel have notified the undersigned magistrate judge that the plaintiff and defendant
Atlas Medstaff, LLC have settled their claims. Accordingly,


       IT IS ORDERED:
       1. On or before July 7, 2020, the plaintiff shall file an amended motion for leave to
             deposit funds;
       2. Within 21-days after the funds are deposited with the registry of the Court, the
             settling parties shall file a joint stipulation of dismissal or take other action as
             appropriate to fully resolve this case; and
       3. All other remaining case deadlines are terminated.


       Dated this 16th day of June, 2020.
                                                           BY THE COURT:


                                                           s/ Michael D. Nelson
                                                           United States Magistrate Judge
